Citation Nr: 0125995	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-20 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 13, 
1993 for the grant of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to permanency of a 100 percent disability 
rating currently in effect for PTSD as a basis for 
establishing basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in June 1989 and May 1992 rating decisions.  The veteran was 
notified in writing of the adverse decision and his appellate 
rights in July 1989 and May 1992 respectively.  

2.  The veteran did not submit a notice of disagreement 
within one year of notice of the adverse decision.

3.  The veteran thereafter filed a claim to reopen for 
service connection for PTSD on February 26, 1993; following a 
June 1998 Board decision, the RO granted service connection 
for PTSD in October 1998, effective February 13, 1993.


CONCLUSIONS OF LAW

1.  The unappealed May 1992 denial of entitlement to service 
connection for PTSD was final.  38 U.S.C.A. §§ 5100 et. seq., 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).

2.  An effective date prior to February 13, 1993 for the 
award of service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 5100 et. seq., 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. was 
enacted into law during the pendency of this appeal.    
Implementing regulations were published by VA in August 2001, 
and made effective from date of the law's enactment.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.  Service medical records, service personnel 
record, VA medical records, as well as various statements 
from the veteran are of record and were considered in 
decision below.  The Board finds that all relevant facts on 
this issue have been properly developed and the duties to 
assist and notify have been met.  38 C.F.R. § 3.159; Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq.  
Accordingly, the Board may proceed with a decision on the 
merits of the veteran's claim without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).
 
The veteran and his representative contend that the grant of 
service connection for PTSD should be effective at least one 
year prior to the date of his claim to reopen, i.e., February 
26, 1992.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.  

The RO, in a June 1989 rating decision, determined that the 
evidence did not show a diagnosis of PTSD.  The veteran was 
notified in writing of the adverse decision and his appellate 
rights in a July 1989 letter.  The veteran did not submit a 
notice of disagreement within one year of notice of the 
adverse decision.  That decision was final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §  3.156(a)(2001).  

Subsequently, in August 1991, the veteran filed a VA Form 21-
527, claiming nonservice-connected pension, which the RO also 
construed as a claim for service connection for PTSD.  In 
support of this claim, the veteran submitted VA Medical 
Center (VAMC) discharge summaries dated from June to 
September 1991 showing diagnoses of PTSD.  The RO, in a May 
1992 rating decision, denied entitlement to service 
connection for PTSD on the basis that there was no verified 
stressor for PTSD.  The veteran was notified in writing of 
the adverse decision and his appellate rights in a May 1992 
letter.  

The Board acknowledges that the veteran filed a claim to 
reopen his claim for service connection for PTSD in February 
1993, approximately 9 months after the May 1992 denial.  This 
document is not a notice of disagreement.  It was filed on VA 
Form 21-526, Veteran's Application for Compensation or 
Pension (the word "compensation" was marked out).  

The law and regulations define notice of disagreement as a 
written communication expressing dissatisfaction or 
disagreement with an adjudicative determination.  It is 
specifically stated that special wording is not required, but 
that it must be in terms which can reasonably be construed as 
disagreement with that determination.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.201 (2001).  

In the instant case, the claim filed in February 1993 does 
not refer to the RO's May 1992 denial of entitlement to 
service connection for PTSD and does not contain any written 
communication expressing dissatisfaction or disagreement with 
the RO's May 1992 decision.  In fact, when asked if he had 
previously filed a claim for benefits with VA, the veteran 
indicated that he had previously filed a claim for hospital 
or medical care, but did not indicate that he had previously 
filed claims for disability compensation or pension.  
Accordingly, the Board concludes that the February 1993 claim 
was a claim to reopen and cannot be construed as an notice of 
disagreement to the May 1992 rating decision.  Thus, the 
Board finds that the veteran did not submit a notice of 
disagreement within one year of notice of the May 1992 
decision and that decision was final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a)(2001).  

In the VA Form 21-526 received on February 26, 1993, the 
veteran's listed disabilities include "Mental Illness".  As 
noted above, the word "compensation" in the title of the 
form was marked out.  Moreover, items relating to a claim for 
service-connected disability were crossed out.  The record 
also contains another VA Form 21-526, received on September 
30, 1993 with associated documents, in which the veteran did 
specifically claim service connection for PTSD.  

The RO denied a claim for service connection for PTSD in its 
November 1993 rating decision, which was appealed to the 
Board.

Evidence submitted in support of the claim included VA 
medical records from December 1992 to May 1993 showing 
diagnoses and treatment for PTSD.  A January 1993 VAMC 
discharge summary showed diagnoses of chronic alcohol 
dependence and rule out delusional disorder and 
schizophrenia.  A March 1993 VAMC discharge summary revealed 
that the veteran was admitted February 13, 1993 complaining 
of insomnia due to Vietnam nightmares, anxiety, agitation, 
and guilt feelings about the war.  It was noted that he had 
served in Vietnam twice.  The diagnosis was PTSD.  Additional 
VA medical records showed continued treatment for PTSD from 
1993 to present.  Furthermore, in June 1997, the U.S. Army 
Services Environmental Support Group (ESG) verified that the 
veteran served as a rifleman and participated in all infantry 
combat elements while in Vietnam, thus, verifying his 
reported stressors.

Thereafter, the Board, in a June 1998 decision, granted 
service connection for PTSD.  The RO, in implementing the 
Board's decision in an October 1998 rating decision, 
initially assigned an effective date of March 3, 1993, for 
service connection for PTSD.  In a July 1999 rating decision, 
the RO assigned an earlier effective date of February 13, 
1993.  The RO determined that the veteran attempted to reopen 
his claim for service connection for PTSD on February 26, 
1993 by submitting competent medical evidence of a diagnosis 
of PTSD with stressors found during a VAMC hospitalization, 
which began February 13, 1993. 

The Board notes that the veteran and his representative 
maintain that the effective date of the award of service 
connection should be the date that it was factually 
ascertainable that a disability was present if a claim is 
received within one year of such date.  According to the 
veteran's representative, as the veteran was hospitalized and 
diagnosed with PTSD in August 1991, and filed a claim in 
February 1993, it was factually ascertainable in February 
1992, that the veteran had PTSD.  Therefore, it is argued 
that service connection for PTSD should be granted one year 
prior to the date of receipt of the veteran's claim, February 
26, 1992.  Alternatively, the veteran's representative has 
argued that the VAMC hospitalization beginning in August 1991 
was an informal claim for service connection for PTSD, and as 
such, the award should be retroactive to August 1991.

The Board notes that VA administrative claims process 
recognizes formal and informal claims.  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant, may be 
considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. 3.155 (2001).

In the instant case, the Board finds that the RO addressed 
the August 1991 VAMC hospitalization by accepting the 
veteran's claim for pension as a claim for service connection 
for PTSD.  Thereafter, the RO denied entitlement to service 
connection for PTSD in a May 1992 decision.  As noted above, 
the veteran was advised of the decision in May 1992 and did 
not file a notice of disagreement with the denial of service 
connection for PTSD within a year of such notification.  

Upon review, it appears that the RO set the effective date of 
the award based on the date entitlement arose or on the 
factually ascertainable date for treatment within one year of 
the claim, i.e., February 13, 1993.  The Board notes that the 
August 1991 VA medical records had been previously considered 
in the May 1992 final denial and those records were received 
more than one year before the veteran's claim to reopen was 
received in February 1993.  As set forth above, the law and 
regulations clearly state that, in a claim reopened with new 
and material evidence after a final disallowance, the 
effective date of an award for a reopened claim is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  Thus, the appropriate effective date 
under the law and regulations would be February 26, 1993, as 
this is the later of the date of receipt of claim and date 
entitlement arose.  Nevertheless, the Board will not adjust 
the effective date set by the RO in this instance.  However, 
the Board finds no basis to award an effective date prior to 
February 13, 1993 for the veteran's service connection for 
PTSD.  Accordingly, the Board concludes that an effective 
date prior to February 13, 1993, for service connection for 
PTSD may not be established.  Accordingly, the benefit sought 
on appeal is denied.


ORDER

An effective date prior to February 13, 1993, for the grant 
of service connection for PTSD is denied. 


REMAND

As noted above, there was a significant change in the law 
during the pendency of the appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The VCAA redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (per curium order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).  
The RO should therefore consider whether any additional 
notification or development actions are required under the 
VCAA and readjudicate these claims.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, the veteran has claimed 
entitlement to Chapter 35 Dependents' Educational Assistance 
on the basis that his total schedular evaluation for PTSD 
should be permanent.  Upon review, the Board notes that while 
the most recent examination was in September 1999 was 
comprehensive, the VA examiner did not render an opinion 
concerning whether the veteran's PTSD was likely to improve 
or whether it was reasonably certain to continue to be 
totally disabling throughout the life of the veteran.  This 
opinion is necessary in order to properly decide the issue of 
entitlement to permanency of the 100 percent rating for post-
traumatic stress disorder.  38 C.F.R. § 3.340(b) (2001).  

Additionally, evidence of record reveals that the veteran has 
been awarded SSA disability benefits; however, SSA records 
have not been obtained.  

Furthermore, the Board observes that the RO, in July 1999 
rating decision, denied the veteran's February 1999 claim for 
a total rating based on individual unemployability (TDIU), 
and the veteran filed a notice of disagreement in July 1999.  
A statement of the case addressing this issue was not issued.  

Subsequently, in a July 1999 rating decision, the RO awarded 
a total schedular evaluation (100 percent) for the veteran's 
PTSD effective from February 13, 1993.  The Board notes that 
VA General Counsel found claim for a total disability rating 
based on individual unemployability for a particular service-
connected disability may not be considered when a schedular 
100 percent rating is already in effect.  VAOPGCPREC 06-99 
(1999).  See Colayong v. West, 12 Vet. App. 524 (1999).  

Nonetheless, the veteran's representative, in an October 1999 
statement, continued to argue that a TDIU rating should be 
granted.  

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  As a NOD on the issue of entitlement to a TDIU 
rating has been received, the RO should issue a SOC 
addressing entitlement to a TDIU rating.  

In light of these circumstances, further development of the 
record is warranted before the Board decides the issues on 
appeal.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should request the SSA to 
provide a copy of any decision pertaining 
to its award of disability benefits to the 
veteran and a copy of the records upon 
which such a decision was based.

2.  The RO should schedule the veteran for 
a psychiatric examination to determine the 
current severity of the veteran's PTSD and 
to assess the likelihood of improvement in 
the disorder.  Any indicated tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The claims folder should be 
made available to the examiner for review.  
The examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  The examiner should 
provide an opinion as to whether the 
impairment from the veteran's PTSD is 
reasonably certain to continue at the same 
level or a greater level throughout the 
veteran's life.  The rationale for all 
opinions expressed should be provided. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

5.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a TDIU rating.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal as to that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


